DETAILED ACTION
This is a first Non-Final Office Action on the merits in response to the application filed 08/20/19.  The request for foreign priority to a corresponding Chinese application filed 10/30/18 has been received and is proper.  Claims 1-10 are currently pending yet all are rejected as detailed below.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because the drawings are not “sufficiently dense and dark, and uniformly thick and well-defined” to give the drawings “satisfactory reproduction characteristics.”  See 37 CFR 1.84(l).  For example, the lead line for permanent magnet 411 is not clear in Figure 1.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-10 are rejected because claim 1 recites “wherein the oil storage chamber is internally provided at opposite sides with a permanent magnet with an opposite magnetic pole.”  See claim 1, lines 6-8.  First, this limitation recites that the “oil storage chamber is internally provided at…” which makes it seem that it is stating where the oil storage chamber is located.  However, it appears from the specification that the claim intends to refer to the location of permanent magnets located in the oil storage chamber.  Second, when referring to “opposite sides” does the Applicant intend to refer to the opposing circumferential walls defining the oil storage chamber? Applicant needs clarifying language here, perhaps referring to the radially opposing surfaces as the radially outer surface of the inner cylinder and the radially inner surface of the outer cylinder.  Third, the claim recites that the chamber is provided with “a permanent magnet with an opposite magnetic pole,” but this does not make clear that there is a permanent magnet on each side of the opposing sides and that these permanent magnets have opposing poles.  
Claims 3-5 and 8-10 are rejected because claim 3 recites “the orifice” but “a plurality of orifices” have been previously defined making it unclear which particular orifice is being referred to here.  See claim 3, line 6. 
Claims 8-10 are rejected because claim 8 recites “the permanent magnet” but it appears that claim 1 defines at least two permanent magnets, which belong to “opposing sides” of the oil storage chamber.  See claim 8, lines 3, 4. 
Appropriate correction is required. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Lüdecke in view of Kondo
Claim(s) 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lüdecke et al. (DE 10 2016 220722) (attached) in view of Kondo (JP 5848505) (attached).  Lüdecke is directed to a valve-piston arrangement for a vibration damper.  See Abstract.  Kondo is directed to a shock absorber enabled to recover vibration energy into electrical energy.  See Abstract. 
Claim 1:  Lüdecke discloses a vehicle shock absorber, comprising: a shock absorber body, comprising: an inner cylinder (3), an outer cylinder (2), and an oil storage chamber (10) formed between the inner cylinder and the outer cylinder and communicated with an inner cavity of the inner cylinder, a piston (5) in sliding fit with the inner cylinder, wherein a coil (38) connected to an electrode lead (22) is sealedly disposed in the piston, and a piston rod (4) with a bottom end connected to the piston.  See Figs. 1, 4.  While a “bearing spring” is not explicitly depicted, it would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to include a bearing spring with both ends respectively connected to an upper end of the piston rod and the outer cylinder because Lüdecke depicts a spring seat on the outer cylinder near the upper end of the piston rod, which almost certainly would be used for the claimed bearing spring. 
Lüdecke discloses all the limitations of this claim except for the inclusion of magnets with opposite magnetic poles on opposite sides of the oil storage chamber.  Kondo discloses the use of permanent magnets (4) that surround a channel (3) that is adjacent to, and fluidly communicates with, the inner cavity (A) of the cylinder (1) of a piston-cylinder arrangement (1, 2), with the shock absorber being capable of generating electricity due to the presence/location of these magnets [see Translation].  See Figs. 2, 3.  Upon employing the teaching of Kondo into the shock absorber of Lüdecke, the permanent magnets would be placed on the radially opposite sides of the circumferential walls defining the Lüdecke oil storage chamber (10), as this would constitute a way for the magnets to surround the channel therein.  It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to implement the Kondo teaching in Lüdecke because the use of a regenerative system to recover the vibrational energy during operation and convert it into electrical energy is well-known and commonly employed in the art.  This design feature is used for economical, efficiency and even environmental reasons, as the recovery of energy is a much desired feature in the art. 
Claim 2: Lüdecke discloses that the piston rod is hollow, and the electrode lead passes through a through hole of the piston rod and is electrically connected to a battery of an electric vehicle.  See Figs. 1, 4. 
Claim 3: Lüdecke discloses that a top end of the shock absorber body is sealedly covered with an upper end cover (8), and a bottom end of the inner cylinder is provided with a base (9) for blocking the bottom end of the inner cylinder; the base is provided with a plurality of orifices.  See Figs. 1, 4.  Kondo discloses that an upper portion of the inner cylinder is provided with an oil hole, and the inner cavity of the inner cylinder is communicated with the oil storage chamber through the orifice and the oil hole.  See Fig. 3. 
Claim 4: Lüdecke discloses that a valve rod is inserted in the base, and an elastic valve slice covering the orifice is mounted at one end of the valve rod towards inside of the inner cylinder; and the other end of the valve rod is sleeved with a reset spring.  See Fig. 1. 
Claim 5: Lüdecke discloses that a guide ring in sliding fit with the piston rod is disposed in the upper end cover; a dust ring and a seal ring are disposed between the upper end cover and the piston rod, and a seal ring is disposed between the upper end cover and the outer cylinder.  See Fig. 1. 
Claim 6: Lüdecke discloses a plurality of sets of the coils arranged in parallel are sealedly disposed in the piston.  The use of “silicon steel” for the coils would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention because it is a design choice based on cost/availability of parts.  
Claim 7: Lüdecke discloses that the piston is provided with a seal ring at both ends.  See Fig. 4. 
Claim 8: Upon modifying Lüdecke, it would be obvious to add a “notch” for mounting the permanent magnet.  The limitation of the specific height of the magnet is fairly broad given that it is compared to “a stroke,” which may be any size. 
Claim 9: Lüdecke discloses a lower spring seat is disposed on an outer side of the outer cylinder.  See Fig. 1.  The inclusion of an upper spring seat would be obvious to one skilled in the art since a spring typically has seats on opposite ends thereof.  
Claim 10: The features of this claim would be obvious to one skilled in the art because they are concerned with connecting the claimed shock absorber to an electric vehicle frame, and this is merely a design choice since a variety of connection means may be employed.  The use of “lug rings” is a design choice based on cost/availability of parts. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL R SAHNI whose telephone number is (571)270-3838. The examiner can normally be reached M-F 7am-3pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

VISHAL SAHNI
Primary Examiner
Art Unit 3657



/VISHAL R SAHNI/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        June 6, 2022